173 S.W.3d 671 (2005)
Katherine M. PAYUR, Appellant,
v.
SYSTEMATIC BUSINESS SERVICES, INC., and
Division of Employment Security, Respondents.
No. WD 65135.
Missouri Court of Appeals, Western District.
October 18, 2005.
Katherine Payur, Kansas City, pro se.
Ninion Riley, Jefferson City, for Respondent.
Before LISA WHITE HARDWICK, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and PAUL M. SPINDEN, Judge.

ORDER
Katherine M. Payur appeals the Labor and Industrial Relations Commission's decision *672 that she voluntarily left her job with her employer and was not eligible to receive unemployment compensation benefits immediately. We affirm. Rule 84.16(b).